 G. V. R., INC.147G.V.R.,Inc.andDannyD.Glace.Case19-CA-5526January 10, 1973DECISION AND ORDERBY CHAIRMANMILLER AND MEMBERSFANNING AND JENKINSOn June 16, 1972, Administrative Law Judge' )r.Don Wilson issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionscombined with a brief, and the General Counsel filedan answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,2 and conclusions,3 of the AdministrativeLaw Judge and to adopt his recommended Order,4 asmodified below.Contrarytoour dissenting colleague,we arepersuaded that the Administrative Law Judge'sfinding of concerted activity is supported by therecord. Thus, although it was not mentioned by theAdministrative Law Judge the record shows thatGlace and Curry discussed the individual interviewstheyhadwithMartinez, the labor complianceinspector; that Glace and Curry, who rode to worktogether, discussed the Army questionnaires whichboth were asked to complete (and did) on the way toand from work; and that they also discussed thekickback situation between August 3 and 18, the datethey were both discharged. In addition after Curry atfirst refused to give back to Bodily the money dueCurry for back wages, Glace told Curry that he hadgiven back the money due him for back wages underthreat of loss of his job. The next day Curry also gaveback the money to Bodily. It is thus clear that Glaceand Curry were united in their determination toobtain the wages to which they were entitled. WeiThe title of "Trial Examiner" was changed to "Administrative LawJudge"effective August 19, 1972.'The Administrative Law Judge found,in substance,that even in theabsence of concerted activity, "Public policy would be frustrated ifemployees...could not,with full protection of the Act,make complaintsto public agencies about wages,hours, etc , without fear of reprisals." We donot adopt this improper extension of our enunciated principle that it wouldbe contrary to public policy to hold that the making of complaints to publicauthorities inthe course of concerted activityremoves the protection of theAct from the concerted activity.ThurstonMotorLines, Inc., 159 NLRB1265.3We find without merit Respondent's allegations of bias on the part oftheAdministrative Law Judge There is no basis for finding that bias orpartiality existed because the Administrative Law Judge resolved importantfactual conflicts against Respondent.". . .Total rejection of an opposedalso find, in addition to these reasons, that anemployee covered by a federal statute governingwages,hours, and conditions of employment whoparticipates in a compliance investigation of hisemployer's administration of a contract covered bysuch a statute, or who protests his employer'snoncompliance with the contract, is engaged inconcerted activity for the mutual aid and protectionof all the employer's employees similarly situated.Further, since no exceptions have been filed to theAdministrative Law Judge's findings of concertedactivity,we cannot, in accordance with our well-defined procedures, entertain the merits of this issueas our dissenting colleague would have us do.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, G. V. R., Inc.,Bellevue,Washington, its officers, agents, successors,and assigns,shall take the action set forth in the saidrecommended Order, as so modified:1.Modify paragraph 2(a) of the recommendedOrder to read as follows: Make Glace whole for lossof earnings in the manner set forth in the sectionherein entitled "The Remedy."2.Substitute the attached notice for the recom-mended notice.CHAIRMAN MILLER,dissenting:It is not easy, nor, I am sure, will it win mepopularity, to dissent from the holding of theAdministrative Law Judge and my colleagues here.All of the equities are on the side of the ChargingParties, and Respondent appears to be a dishonest,unscrupulous violator of the rights of his employeesand applicable Federal laws.The problem is, however, that the employee rightswhich were violated are not rights stemming fromour Act, and the law which was violated was not theNational Labor Relations Act.It isnot our law which protects employees againstillegalwage payments, nor against kickback require-view cannot of itself impung the integrity of a trier of fact."N.LR B vPittsburgh SteamshipCo,337 U S.656, 659.Moreover,it is the Board'sestablished policy not to overrule an Administrative Law Judge's resolu-tions as to credibility except when the clear preponderance of all therelevant evidence convincingly shows that the resolutions are incorrect.Standard Dry Wall Products,Inc, 91 NLRB 544, enfd. 188 F.2d 362 (C.A.1).We have carefully examined the record and find no basis for disturbingthe credibility findings herein.4Contraryto the Administrative Law Judge,the recordclearly showsthatRespondent has offered to reinstate Glace without prejudice, thatRespondent had no work available at the time it made its offer,and that itsreinstatement offer provided that it would place Glace on a preferential list.The record does not show, however, when the offer was made, or that Glacefailed to respond to its offer, as Respondent contends.Accordingly,we shallleave this aspect of the case to the compliance stage of this proceeding.201NLRB No. 2 148DECISIONSOF NATIONALLABOR RELATIONS BOARDments by an employer, nor against employer retribu-tion for making a complaint to another Governmentagency against such illegal practices.Our law does protect employees from employerdiscrimination against concerted activity for mutualaid or protection. If employees,acting inconcert,include in their concerted activity protest or com-plaint to otheragencies,it istrue that we will act toprevent employer interference with, or discrimina-tion caused by, the concerted activity. But anindividualmaking a complaint to another agencydoes not thereby accrueper serights under our Act.I cannot find in this record substantial evidence ofconcerted activity.The occasional conversationsbetween the two employees about their problem,upon which my colleagues rely, is insufficient, in myview, to show that they were acting in concert. And itseems abundantly clear that each was discharged forhis independent act of cooperating with anotherGovernment agency, not because they did soconcertedly.Thus, outraged though we may be aboutthe illegaland immoral conduct of this Respondent, we areneither God nor the Attorney General, and we arenot empowered to correct either all immorality norall illegalityarisingunder the total fabric of Federallaw. No violation of our Act having been establishedhere, we have, therefore, no alternative but todismissthe complaint.55Respondent's rather inartistically drawn exceptions are sufficient, inmy view,to raise the fundamental issue of whether the General Counselestablisheda prima faciecase,and I cannot overlook this basic questionbecause of the absence of technically perfect exceptionsAPPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL pay Danny Glace for wages lost byhim together with interest at the rate of 6 percent,because we discriminatorily discharged him fromour employment on August 18, 1971, in violationof Section 8(a)(1) of the National Labor RelationsAct.WE WILL NOT discriminate against any employ-eebecause he has been interrogated by anygovernmental agency concerning his hours ofwork, rate of pay, or any other conditions ofemployment or because he has given informationto, or cooperated with, or complained about anysuch matters to a governmental agency havingjurisdiction of such matters.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexerciseof any of theirrights protectedby Section7 of the National Labor Relations Act.G. V. R., INC.(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named indi-vidual, if presentlyserving inthe Armed Forces ofthe United States, of the right to full reinstatement,upon application after discharge from the ArmedForces, in accordance with the Selective Service Actand the Universal Military Training and Service Act.Thisis an official notice and must not be defacedby anyone.Thisnotice must remain posted for 60 consecutivedaysfrom the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,Republic Building, 10th Floor, 1511ThirdAvenue, Seattle,Washington 98101, Tele-phone 206-442-5692.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEE. DON WILSON,Trial Examiner:Upon a charge filed byGeorgeP.Curry,Sr.,an individual,herein Curry, onSeptember 14, 1971, in Case19-CA-5452;and upon acharge filedby DannyD. Glace, an individual,hereinGlace,on November 15, 1971, the General Counsel of theNational Labor Relations Board,herein the Board,issuedan order consolidating cases,consolidated complaint, andnotice of hearing on November 18, 1971, and on January11, 1972, issued an order severing Case 19-CA-5452 fromCase 19-CA-5526 anddismissing that part of the consoli-dated complaint which referred to the dischargeof Curry,who had withdrawn his charge after he had been offeredreinstatement and had received certain monies as backpay.The complaint herein alleges that G. V. R., Inc.,hereinRespondent and sometimes Bodily,violated Section 8(axl)of the Actby discharging Glace for concerted activitiesprotectedby the Act.Pursuant to due notice,a hearing in this matter was heldbefore me at Seattle,Washington,on January25, 26, and27, 1972.Almost nothing of consequence occurred at thehearingon January 25, 1972,because of the occurrence ofan exceptional blizzard. The parties fully participatedexcepting on the first day when it was impossible forRespondent or its counsel to appear because of theaforementioned blizzard.General Counsel and Respon-dent filed briefs which have been considered. G. V. R., INC.149Uponthe entirerecordsin the caseand from myobservationof the witnesses, Imake the following:FINDINGS OF FACTI.RESPONDENT'S BUSINESSSince August 30, 1971,2 Respondent has beena de jureWashington corporationwith its principal office inBellevue,Washington,where it is engaged in the buildingand construction industry as a painting contractor. Prior toAugust 30, 1971, Respondent wasa de factoWashingtoncorporation located at and engaged in business asdescribed above. Both asa de factoanddejureWashingtoncorporation,Respondent is a successor to, oralter egoof,G. V. R., Inc.,aKansas corporation,whose corporatecharter was cancelled on June 16, 1971. During the lastfiscal or calendar year,Respondent and its predecessors oralter egosas described above performed services valued inexcess of $200,000 in Washington, California, and otherStates forvarious agenciesof the UnitedStates engaged innational defense.At all times material,Respondent hasbeen an employer engaged in commerce within themeaning ofthe Act.II.THE LABOR ORGANIZATIONThere is no labor organization involved in this case.III.THE UNFAIR LABOR PRACTICESA.The IssuesThe issues involved herein are whether Glace and Curry 3weredischargedbyRespondent because they wereinterviewed by and gaveinformationto the United StatesArmy and Department of Labor about their wages andhours of employment, while employed pursuant to acontract between Respondent and the Army, and becausethey reported to the Army that Respondent, through itsPresident,Gwen Bodily, had made them "kick back" themonies Respondent paid to them because Respondent haddeprived them of their rightful wages, after the Army hadordered that such wages be restored to Glace and Curry.As noted,the instantmatter involves only Glace, as adiscriminatee.EarlAtterton and Bodily were Respondent's onlywitnesses.The demeanor of each impressed me veryunfavorably. Bodily, to the knowledge of Atterton, notonly unlawfully underpaid Glace and Curry, and perhapsother laborers, at the Madigan Hospital job, under therequirementsof theDavis-BaconAct, but also fraudulent-lymaintained Respondent's books so as to conceal theviolations, and reveal rather that they were paid moremoney an hour than was the fact, and that they workedless hours than they actually worked. He blandly explainedthat with respect to laborers "we let them donate a coupleof hours." The actual rate of pay for Glace and Curry was$3. (Glace started at $2.50.) It should have been more than$5.50. "They would end updonatingat the $5.52 rate." Thisapplied at least to Glace and Curry, and probably a fewothers.The testimony of Atterton and Bodily wasfrequently uncertain.Bodily frequently said "I think", or"to the best of my knowledge"or "as I remember"insteadof a simple and direct"Yes" or "No" when I am certain hehad clear and certain knowledge of what were the facts.Bodily and Atterton,from time to time,deviated from theobvious substance of their pretrial affidavits. Atterton gavemuch confusing and contradictory testimony as to whenand whether Curry and Glace had told him about theirconversationwith ArmyInvestigator Martinez.He testifiedthat when Glace and Curry worked at Madigan their workwas satisfactory. Onlyonce,when Glace and Curry wereworking at the Jane Addams School, he made a "mentalnote" that Glace wasn't working fast enough. He apparent-lynever warned or caused eitherGlace or Curry to bewarned about poor work. This "mental note" would havebeen about August 13. (Glace and Curry were dischargedon August 18.) From what he observed and from what theother employees told him, Glace was dogging and slowingdown on the job. He allegedly reported this to Bodilythough no disciplinary action of any kind was taken withrespect to Glace until August 18, and almost simultaneous-lywitha wages and hours investigator named BackerquestioningBodily about the kickbacks he was reported tohave demanded and received from Glaceand Curry. Notethat though according to Atterton he and Foreman WillieWhite thought Glace and Curry were doing a poor job atthe School and although he allegedly told Bodily thatforeman White was concerned over the attitude of Glaceand Curry and didn't know what to do with them and theirslowing down,Attertonmadeno recommendationto Bodilyeven though he frequently communicated with him, at leastby phone. He apparently never told White to take anyaction.Atterton testified he had confidence in ForemanWhite. Glace and Curry were kept on the job for somedays,at least, after Atterton allegedly told Bodily they wereperforming badly, yet Atterton testified, "We never keepmen whodon't perform." Compare this with Bodily'stestimony that Glace had a completely bad "attitude forthe last umpteen days"and that Backer's investigation ofAugust 18 was just "another complaint that come in." Iparticularly find Bodily's alleged lack of memory, withoutreasonable explanation,as to the times of activities heallegedly engaged in on August 17, to be incredible. Henever told the NLRB investigator, as revealed by hisaffidavit, about his alleged trip to Madigan and dealingswithAtterton on the 17th. Although he produced atelephone record showingonecall to his home fromVacaville, California, on August 16, he did not produce aphone company record of another alleged second call tohishome from the home of one of his foremen forcorroboration. Bodily testified he didn't decide to dis-charge Glace until he got an adverse report about Glacefrom Mrs. Bodily while he was in Vacaville, California, onAugust 16. Yet he testified he had had complaints frompracticallyeverybodyon the School job, including theinspector from the school districtabout Glace. (He nevertestified.) If this were true, and if Atterton told the truthwhen he swore Respondent didn't keep men on the jobiGeneral Counsel's unopposed motion to correct transcript is granted3As previously noted, Curry's casehas beensevered fromthe instant2Hereinafter all dates referto 1971,unless otherwise stated.matter, his charge having been withdrawn. 150DECISIONSOF NATIONALLABOR RELATIONS BOARDwho did not perform, why would Bodily wait untilAugust18,andimmediatelyafterWages and Hours InvestigatorBacker questioned him about kickbacks Glace and Currywere supposedly forced by him to make? Before Glace andCurry were hired, Bodily admittedly knew he was obligatedunder his contract with the United States to pay them morethan $3 per hour; yet he did not, until Glace and Curryreported the factual situation to Martinez. Bodily did notimpress me as being trustworthy in any way. Atterton'smemory, particularly for times and details, was much tooundependable to lend credence to his testimony.Mrs.Bodilywas presentat the hearing each day. Yetshe did not testify even in an attempt to corroborate thetestimony of Bodily even with respect to events on August16,17,and 18. Atterton'swaspoor corroboration ofBodily'smovements on August 17, espi cially when oneconsiders Atterton's poor memory of dates. The availableMrs. Bodily, who allegedly was present with Bodily fromthe time he returned from San Francisco on August 17,never testified.Foreman White was never called as awitnessby Respondent. He could have corroborated muchof the testimony of Bodily and Atterton, if itwere true. Ifind their failure to testify detracts considerably fromRespondent's case and adds weight to the testimony ofGeneral Counsel's witnesses. Note that I have found muchofBodily's testimony vague and uncertain and oftengeneralized when particulars should have been given. Notethat Atterton only madeone"mental note" of poor workby Glace. Yet Bodily testified he received complaintsabout GlacefromAtterton and White,who never testified,about Glace "for quite some time." He then swore he hadreceived such complaints for"two or three months."(Bearin mind Atterton's testimony that Respondent didn't keepnonproducers on the job, and Glace's work on theMadigan job was satisfactory.) According to Bodily, thenontestifying foreman,WillieWhite,complained aboutGlace "many times." Bodily swore that White andAtterton complained to him that before Glace finished ajob he would have to be taken somewhere else and Glace"would throw the tools on the ground, kick the furniture,and mumble under his breath and stomp off down thehall." This, Bodily swore, was, "As much as to say, `To hellwith you.' " Yet there is no credible evidence that Glacewas even reprimanded. Bodily swore Glace was quiteunresponsive and demoralized Bodily's crew. It wasreported to Bodily that Glace had no desire to put out agood job. Yet it was not until Backer questioned him aboutthe kickbacks that he discharged GlaceandCurry. Underthese facts as testified to by Bodily, I do not believe that hewaited untilright afterthe Labor Department investigator,Backer, questioned him about Glace's and Curry's claimsthat Bodily forced them to make unlawful kickbacks toBodily, or Respondent, and that such report from Wagesand Hours influenced him not at all in his decision to fireGlace and Curry. (Glace honestly and frankly admittedthat he "dogged" and "slowed down" on the job for a weekor 10 days before he was discharged. He believed he wasgoing to be fired because of his complaints.)Iwasmost favorably impressed by the respectivedemeanors of Glace and Curry. They were honest andforthright and appeared, at all times, honestly to beendeavoring to tell the truth as they knew and rememberedit. I have already noted where Glace frankly testified as tohisslowdown although such might well have beenconsideredby him tobe against his bestinterest.Theywere subjected to strong and intelligent cross-examinationand their testimony stood up well. I find they weremutually corroborativewhen testifying about similarmatters.JamesMartinez,procurement agent for theprocurement division in Fort Lewis,was disinterested,intelligent,and honest.I credit his testimony in its entirety.Imake the same findingswithrespectto the testimony ofDelmettM.Hatche,bank teller for the First NationalBank.Mrs. Sandy Glace was Glace'swife.Her demeanor im-pressedme most favorably.Icredit her testimony.B.The Facts1.Prior to the kickbacksIn early 1971, Respondent began a painting contractwith the United States Army at Madigan Army Hospital,Fort Lewis,Washington. Conditions of employment wereto be subject to the Davis-Bacon Act. Bodily, Respondent'spresident, appointed Earl Atterton as job foreman. Thehourly pay rate for laborers was supposed to be $4.90 plus$0.62 in fringe benefits,under the terms of the contract.Atterton hired Danny Glace as a laborer, or so-calledpainter's helper, at $2.50 per hour on April 27, and raised itto $3 per hourin a week.Atterton hired George Curry as alaborer at $3 per hour on May 13. There were five or sixother laborers on the job, some"boys," and some wererelated to Atterton.Martinez,at that time a labor compliance inspector, inlate Juneor early July wasassignedby the Army to spotcheck Respondent's wage practices because it had not beenproperly filing payroll records.Martinez found a lack ofcooperation from some employees,but Glaceand Currygave him their cooperation.Glace gave such cooperation inspite of the fact that when he was hired,Atterton told himnot to discuss his wages withanyone.Atterton had told himhe should have been receiving$4.81 but would start at$2.50, with an increase to $3.4In July, Martinez appeared at the job and interviewedGlace and did so several times thereafter. It was about thesame time that Martinez interviewedCurry.Each cooper-ated with Martinez.Atterton admitted he learned thatMartinez had interviewed Glace in the first 7 days of July.He advised Bodily.Ifind such admission to be the factalthough Atterton tried his best to "wiggle"out of it andtestified he "assumed"such to be the fact after being leadby Respondent's CounselsAtterton was also interviewedby Martinez.Currytold Atterton about his dealings withMartinez.He told him Martinez had taken the socialsecurity number and questioned"us" about"their" rate ofpay.Martinez told him he was supposed to be getting morepay.4Glace had cerebral palsy.5 1 find Atterton was frequently vague and evasive G. V. R., INC.151Atterton admittedly knew that Martinez talked to all theemployees involved.6 He so advised Bodily. After Attertonlearned Glace had spoken to Martinez, he asked Glace ifhe had said anything to Martinez. Glace admitted he hadtoldMartinez'he was being paid $3 per hour. Atterton toldGlace he shouldn't have said that. Glace asked Attertonwhat he thought would happen and the latter replied they'dprobably have to hire all new men or put on skilledworkers because "we're not supposed to have you guysunder scale around here."He again told Glace not to talk toMartinez.Subsequently, Martinez told Atterton that in his opinion,and that of his superiors, Respondent was violating theDavis-Bacon Act and certain employees should be paid"back wages." This was toward the end of July. Before July30, Respondent reached an understanding with the Armythat it would pay certain employees for "backwages,"including fringe benefits.Itwas about the same time that Glace and Curry, as wellas some other employees, were transferred from theMadigan job to a Jane Addams Junior High School job inSeattle.On August 2, Atterton spoke of how "this money dealgot mixed up" and said Respondent shouldn't have hiredGlace and Curry at a low pay scale. He told Glace thatBodily was going to make out a couple of checks whichGlacewould just sign "and give the money back."Curry also testified credibly that on August 2, Attertontoldhimthat he would have to turn back the money hewould get from Respondent. Atterton had explained thatBodily would be out the next day with a check for Curry.Curry made no answer when he was told he'd have to kickback the money.Foreman Farlo had told him that if he took the backwages or wanted the money he would be fired.?2.The kickbacksOn August 3, Bodily showed up at the School. He hadwith him the backpay checks for Glace and Curry and twodocuments he called "releases." 8AfterMartinez' investigation, Bodily had made anagreement with the Army to recompenseat least someemployees for their lack of all the pay due them on theMadigan job.On July 30, Mrs. Bodily9 made out checks payable toCurry and Glace for backpay and fringe benefits.Bodily, at the School on August 3, first asked Curry to goto the Bank with him; Curry left with him and on the way,Bodily told Curry he would have to sign the checks andreturn the cash to Bodily. Curry said he did not want to doso because he would have to pay the government incometax on monies he had never received. Bodily returnedCurry to the School.Glace had seen Curry leave with Bodily. He had in mindAtterton's warning of the day before, and a goodguess as6 1 credit Martinez' testimony that Glaceand Currycooperated with himbut that some of the other laborers did not.7Farlo did not testify8Bodily'spretended difficulty in identifying photocopies of the"releases" was singularly artificial to me9Also an officer of Respondent.to what was about to happen. Bodily, on the way to theBank,in the car with Glace, showed Glace the releaseBodily wanted himto sign.They arrived at the Bank.Bodily took Glace to a bank officer who was a notary.Glace signedthe "release" before the notary.10 Bodily gaveGlace two checks to endorse and Glace did so.Glace andBodilythen walked with the checks to the teller's window.Bodily,not Glace, asked the teller to cash the checks. Shedid so after Glace gave them to her and after counting outthe money.Bodily took the money, placed itwithsome papershe had, and they both left the Bank. Glacenever eventouchedthe money.They returned to the School.iiLater, in the afternoon, Bodily tried Curry again. He toldCurry he'd have to let Curry go because Curry wasreluctant about signing the checks. In response to inquiryby Curry, Bodily said, Curry had been talking withMartinezand added, "How do I know you won't go backto him and tell what has happened here." Curry thenagreed tosignthe checks. Bodily said Curry soon would beable to make up for the money Curry "kicked back."They got in the car and arrived at the Bank, where Curryalso signed a release12 before the notary for Bodily. Bodilygave him the checks, saying he needed the release and copyof the check stub to show to the Army that he had madepayment. Curry endorsed the checks at the teller's window,Bodily being present. This time, Currygotthe cash. Bodilythentold Curry he could keep the money until "we got tothe corner."At the corner, Curry gave Bodily the moneybecausehe feared losing his job.13Iplace no creditwhatsoever in Bodily's denials of the testimony of Currywithrespectto the just narrated facts.Ido not credit Bodily's affidavit or any other evidencethat Curry did not cash the checks at theBankin question.Hatche's testimonymakesthisclear.Bodilywas not"mistaken" about what happened to the money after Glaceand Curry cashed their checks. I find he deliberately andwilfully falsified his testimony in this regard. He didn'teven testify that Glace cashed the checks. He evasivelytestified, "Ithinkso," and hethoughtGlace cashed it. Hedidn't recall if Glacewas in hisvision.When asked by meifGlace returned the money, he did notgive a simple"No." He answered, "To my knowledge he didn't." Thenhe said, "Not that I know of."With respect to the proceeds of the checks to Glace andCurry, Bodily testified, "Basically I don't know whathappened to the money after they got it. I really don'tknow. What they did withit I can't testify to, I don't knowwhat happened to it." Bodily couldn't even give astraightforward denial that the kickbacks were made, atleast in this instance.He testified he had no personalknowledge, or hearsay knowledge, and nobody ever toldhim what they did with the money.3.After the kickbacksGlace and Curry had received "questionnaires" from the19He had never evenseenthe money.G. C. Exh. 3.11 1 credit Bodily's denials of these eventsnot at all.12G C.Exh. 2.13Curry hadbeen told by Atterton,on the previousday, he would haveto return the money to Bodily. 152DECISIONSOF NATIONALLABOR RELATIONS BOARDArmy about late July or early August. Glace filled out G.C. Exhibit 5 and Curry filled out G. C. Exhibit 10, whichMartinez had sent to them. Item 40 in Glace's question-nairewas expanded by Glace to expatiate upon thekickback.Glace'swife deliveredG. C. Exhibit 5 toMartinez' office on August 6. Curry also made clearreference to the kickback in his questionnaire, which wasreceived by the Army on August 6 after Curry sent it.The Department of Labor became involved in thismatter about this time. Its investigator was Dick Backer.Backer interviewedGlace about 1 week before thelatter'sdischarge on August 18. Backer wrote down acomplaint. Subsequently, at lunch, in front of fellowemployees and Foreman Willie White, Glace said he "wasgoing to get a ton of money back." He also made similarstatements at various times. It wasthenthat he began toslow down in his work because he felt he had been cheatedout of his money and "I knew I was going to get firedanyhow." 14 Curry didnotengage in a slowdown. Glaceadmitted frankly that he engaged in a slowdown, and "didgoof off quite a bit." His superiors just let him go his"merry way." They told him what to do. He did it. Theydidn't come around checking. Note that Foreman Whitewas not called to testify. During the last week of hisemployment, Mrs. Bodily asked Glace to help her movedropcloths.Glace did so. He didnot"sassher back." Iignore Bodily's hearsay testimony to the contrary asincredible.Mrs. Bodily, though at the hearing, did nottestify in this or any other regard. Other than Glace's ownforthright admission that he slowed down and goofed off, Ifind no credible evidence that he did so, to Respondent'sknowledge. At most, on August 13(?), Atterton made a"mental note" that Glace was slow. He had confidence inForeman White 15 anditwas Respondent's policy not to keepmen who can't perform.16Glace was kept on, and he must,so far as Respondent knew,have been performing satisfacto-rily until August 18.17Even Atterton conceded he did not tell Bodily of his"mental note" for several days.When Bodily first testified under Rule 43(b) he left thestand, and left me with the impression that he had had butonephone conversation with his wife on August 16. Hispretrial affidavit provides little help.When testifying forhis own counsel, on direct, he said there were two suchcalls.Again,Mrs. Bodily did not corroborate him andtelephone records of only one call were introduced. I haveno reason given why records of the alleged second callwere not produced or were unavailable. Note that Bodilyfirst testified that his wife, in the phone call of August 16,14He had been so warnedby Foreman Farlo.isWho didnot testify.1eAtterton.17 It is noteworthy that Atterton,in his pretrial affidavit,after relating analleged conversation he had withWillieWhiteon August 1, about Glaceand Curry,whereinWhite allegedly told him Glaceand Curry were verypoor workers,swore"The next time at which I had occasion to discuss withanybody Glace's and Curry'sperformancewas on theday Mr. Bodily firedthem."He swore it was onthisday thatBodily came out to Madigan to seehim and complained of the workof Glace and Curry.Bodily thensaid hehimself rather thanAttertonwould fire them so asto save Atterton a 120-mile round trip.This shoots the works out of Bodily's poorly contrived storythat his meetingwith Attertonwas on August17.Again noteWhite'sabsence as a witness even though he was the foremanof Glace and Curryprior to and at the time of their discharges.Note well also that Mrs. Bodilycomplained of the lack of work performed by Glace andCurry and further complained Glace spoke rudely to her.Bodily first told her, vice president and secretary, to makeout their checks and fire them. She obviously had authorityso to act.If,she didn't want to because she was a lady, asBodily testified, he or she could have directed Atterton orWhite so to do. Bodily, under the circumstances, had noneed to wait from August 16 to August 18, if he believedGlace had been rude to or had "insulted" his wife. I findhis entire story of the August 16 and 17 events was justthat-a story-made out of whole cloth. Had Mrs. Bodilyreported to Bodily on the 16th, as he claimed, and afterhearing bad reports about Glace and Curry for "two orthreemonths" and receiving bad complaints about them"umpteen times," as president, and as a presumably lovinghusband, if he couldn't do it himself, and if his wife didn'twant to, he would have made certain on August 16 thatAtterton or White discharged Glace and Curry early onAugust 17. The Company just didn't keep such men on thepayroll.18 It isridiculous to believe Bodily would have keptsuch poor employees, as they were allegedly reported to be,on his payroll forso long,or would have paid them twocents for August 17, when according to his incrediblehearsay testimony, all they did was stand idly in a corner,and Glace, in particular, spoke rudely to his wife. Thealleged grounds for the termination of Glace and Curry aremere pretexts.The real reason is abundantly clear. Hedischargedthemon August 18, immediately after Backerinterviewed him, because he knew from Backer that Glaceand Curry had "spilled the beans" and had revealed to anAgency of the United States that Bodily had unlawfullydemanded and received kickbacks from Glace and Curry.No time was lost by Bodily in ridding himself of theseemployees because theyexercisedrightsprotected bySection 7 of the Act. When he discharged them he couldnot even be direct and forthright. Instead he resorted toself-damning ambiguitiesand threats.19On August 18, Mr. Backer, from the Wage and HourDivision of the Department of Labor, came to Bodily'shouse,ZO in the morning. Bodily testified, "He told us thenof the alleged kickback violation." He was with Mr. andMrs. Bodily "for a couple of hours and we were discussingthe settlement of the problem." Backer told them he hadcomplaints about kickbacks from Glace and Curry. Hereported to the Bodilys that Glace and Curry hadcomplained they had given the money back to Bodilywhich was the cash from the checks arising out of theDavis-Bacon violations. Bodily was somewhat "angry."never testified as to a meeting between Atterton and Bodilyon August 17isSee Atterton,supra.19Bodily's stated reasons for not having his wife orAtterton or WhitefireGlace and Curryon August 17 are spurious.He admitted that hehimself intended to fire them, personally, on that date. The reasons he gavefor not doing so impress me as incredible.Ihave already referred to hisvagueness as to times on that date. I find he wasintentionallyvague so as tocover up the genuine reasons for the discharges on August18.He didn't, forexample, "recall"the time he arrived in Seattle on August17. Timetableswould be available. Since he had been on a business trip to Vacaville, onewould properly expect his expense account or other books or record toreflect the time.The silentMrs.Bodilymighthave refreshed hisrecollection.20He maintained his office there. G. V. R., INC.153Bodily again,didn't "recall"whether Backer showed himanything in writing.When Backer left, Bodily drove to the School andpromptly fired Glace and Curry.21He told Glace and Curry he was tired of "these games"and told them that if they were going to play "games" todo it on somebody else's time. He told Curry not to takeanything with him.22 He told Glace, "Your little game isup." He plainly had the kickbacks in mind at the time ofthe discharges because he told Glace he had the "cancelledchecks" and the "releases."He threatened Glace that hisattorney would sue Glace for taking things off the job.23He told Glace to "get the hell out." Bodily at no timeexplained what "games"he was referring to. I find he hadinmind only Glace's and Curry's reports to Martinezabout Davis-Bacon violations and their cooperation withhim as well as their telling all to the Wages and HoursDivision about being required to and making the kickbacksof the backpay due them. Bodily threatened Curry that hewould get Curry for "perjury."24ConcludingFindingsBased upon my observation of the witnesses throughoutthe hearing, my diligent study of the transcript, my carefulanalysis of the parties'briefs,and the entire record as awhole, I conclude Bodily discharged Glace and Curry onAugust 18, because they were interrogated by and gaveinformation to and otherwise cooperated with personnel oftheUnited States Army and with a representative of theWages and Hours Division with respect to unlawfulkickbacks Bodily unlawfully required them to make to himin early August. While Glace admittedly had been slowingdown and goofing off in his work for a week or two beforehis discharge,I find no credible evidence that Bodily waseven aware of it. As Glace testified, they told him what todo and he did it. They let him go his "merry way." Thetimingmakes the unlawful reasons for the dischargesevident. At 8 a.m. and for 2 hours thereafter, on August 18,Backer revealed all to President Bodily, the man whopilfered the lawful wages of two poor working men, Glaceand Curry. Forthwith, with Backer's departure, Bodily setforth to rid himself of those who believed in andcooperated with the Law of the United States. He firedGlace and Curry, in violation of Section 8(a)(1) of the Act,because they concertedly made complaints to UnitedStatesAgencies about their wages,hours,and workingconditions, and reported truthfully that Bodily had forcedthem to kickback to him monies which were lawfully theirs.Bodily and Atterton admitted that they started theMadiganjob with shady, indeed unlawful, wage practices.Bodily unlawfully discharged Glace and Curry who stoodup for their legal rights.The decision to discharge Glaceand Curry coincided with and was the result of Backer'searly morning visit to the Bodilys on August 18.Publicpolicywould be frustrated if employees such asGlace and Curry could not, with full protection of the Act,make complaints to public agencies about wages andhours, etc., without fear of reprisals.The unlawful acts ofBodily concerning which Glaceand Curry complained topublic agencies,involved their wages,hours and workingconditions and the unlawful kickbacks.Inote that I am here concerned only withthe Act. Title18 U.S.C.874 is not, as such,within my purview. I make nofinding that Respondent or anyone connected with itcommitted any crimes.25Curryhas already receivedbackpay,has been offeredreinstatement,and has withdrawn his charge.Imake nofindings of unfair labor practices with respect to him.I find General Counsel has establishedby a preponder-ance of the credible and probative evidence that Respon-dent violated Section 8(axl) of theAct bydischargingGlace on August 18. Respondent's asserted reasons fordischarging Glace were concocted pretexts and underscorethe illegality of the discharge.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above,occurring in connection with Respondent's opera-tions described in section I, above, have a close,intimateand substantial relationship to trade,traffic and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found Respondent has engaged in certain unfairlabor practices,itwill be recommended that it cease anddesist therefrom and that it take certain affirmative actionsdesigned to effectuate the policiesof the Act.Having found that on August 18, Respondent dischargedGlace in violation of Section 8(axl) of the Act, I shallrecommend that Respondentofferhim immediate and fullreinstatementto his former job, or, if such job no longerexists, to a substantially equivalent position.26 Further,Respondent is to make Glace whole for any loss ofearnings he may have suffered by reason of the unlawfuldiscrimination against himby payinghim a sumof moneyequal to the amount that he would have earned as wagesfrom August 18, to the date of abona fideunconditionaloffer of reinstatement by Respondent,less his net earnings,F.W.Woolworth Company,90 NLRB 289, plus interest atthe rate of six percent to be computed as set forth inIsisPlumbing & Heating Co.,138 NLRB 716.The discharge of Glace,for the reasons,and in thecircumstances found herein, strikes at the heart of rightsguaranteedto employees by the Act. Thereis reasonableground to anticipate that Respondent will infringe uponother rights guaranteed employees by the Act, unlessappropriately restrained by a broad order that it cease and21 I do not credit testimony that their paychecks were made out before24ObviouslyrefemngtoCurry'scomplaint about the kickbacksBacker appeared.25 See par.5 of the complaint.22 Implying Curryhad been stealing,of which there is not a hint of26The transcript and record,inmy opinion,isnot sufficiently clear tocredible evidence.establish that such offer has already been made.If it has not, it must be23Again,no credible evidence.made. I leave this for compliance 154DECISIONSOF NATIONALLABOR RELATIONS BOARDdesist from infringing in any manner upon the rightsguaranteed employees by Section 7 of the Act.Upon the basis of the foregoing findings of fact andupon the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.Respondent is an employerengaged in commercewithin the meaning of the Act.2.By discriminatorily dischargingGlace as foundabove,Respondent has engagedin and is engaging inunfair labor practices within themeaning of Section 8(a)(1)of the Act.3.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of theAct.Upon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record herein, it isrecommended that the Board issue the following:27ORDERRespondent,itsagents,successors, and assigns,shall:1.Cease and desist from:(a)Discharging any employee because he, alone, or inconcert with others, complains to Governmental agencies,or has interviews with or cooperates with any of suchAgencies' representatives, where the subject matter of suchcomplaints involves the hours of employment, wages, orother working conditions of employees;(b) In any other manner interfering with, restraining, orcoercing any employee in the exercise of his right to engagein or refrain from engaging in any employee activitiesprotected by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Offer to Glace,unless it hasalready appropriatelydone so, immediate and full reinstatement to his formerjob, or if such job no longerexists,to a substantiallyequivalent position, without prejudice to his seniority or27 In the event no exceptions are filed asprovided by Section 102 46 oftheRules and Regulationsof the National LaborRelations Board, thefindings, conclusions,and recommendedOrderherein shall, as provided inSection 102 48 of the Rules and Regulations, be adoptedby theBoard andbecome its findings,conclusionsand Order, and all objectionsthereto shallbe deemed waived for all purposes.28 In the event that the Board'sOrderis enforced by a Judgment of aUnited StatesCourt of Appeals,the words in the notice reading"Posted byother rights or privileges and make him whole for loss ofearnings in the manner set forth in the section hereinentitled"The Remedy";(b) Preserve and make available to the Board, or any ofits agents,upon request, any and all records necessary toanalyze the amount of backpay due Glace under the termshereof ;(c) Respondent maintains its offices in its president's andvice president's home.Itwould be entirely ineffectual andfutile to order Respondent to post the notice marked"Appendix" at such place. Employees would be mostunlikely to have any awareness thereof. Also, some of itsjobsmay last considerablyless than60 days and littlewould be accomplished by ordering the posting of noticesat such places of employment. Properly to effectuate thepolicies of the Act, Respondent is ordered to mail copies ofthe notice attached hereto and marked Appendix28 to allemployees it has had in the last year. To assure that saidmailing is done,Respondent is ordered to furnish thenames and most recent addresses in its possession, of allemployees it has had in the last year, to the RegionalDirector for Region 19, who will prepare necessary andsufficient copies of the Appendix attached hereto for suchmailings.An authorizedrepresentative of Respondent is toduly sign each notice to be mailed by the said RegionalDirector to each and all of the employees of Respondent,during the past year. The Regional Director is authorizedto take any necessary or proper steps to insure thatRespondent provides him with a full complement of namesof employees together with their most recent addresses.The aforesaid Regional Director will mail such Appendixwhen signed as ordered herein to each such employee;(d) Upon being advised by said Regional Director of thereasonable costs involved in effectuating such mailing,Respondent shall reimburse the Regional Director for suchcosts within 30 days of such advice;(e)Notify the Regional Director for Region 19, inwriting,within 20 days from the receipt of this Decision,what steps Respondent has taken to comply herewith.29Order of the National Labor Relations Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the NationalLaborRelations Board "29 In the event this Order is adoptedby theBoard after exceptions havebeen filed,this provision shall be modified to read."Notifythe RegionalDirector for Region 19, in writing,within 20 days from the date of thisOrder, what steps Respondent has taken to comply herewith.